Exhibit 10.1

August 1, 2018

Jerry Fowden

Cott Corporation

4221 West Boy Scout Blvd.

Tampa FL 33607

Dear Jerry:

We are pleased to offer you the position of the Executive Chairman of Cott
Corporation (the “Company”), effective December 30, 2018 (the “Effective Date”).
The term of this position shall be one year from the Effective Date, unless
extended by mutual, written agreement of the parties. This is a part-time
position, with the expectation that, on average, you will devote 30 percent of
your working time to your duties hereunder, understanding that you may devote
more or less than this amount at various times during your employment.

In this position, you will report to, and perform such duties as are assigned
by, the Cott Board of Directors. Except as otherwise expressly set out herein,
upon the Effective Date, this new offer will replace your existing terms and
conditions of employment presented to you in the letter from the Company dated
February 18, 2009 (the “Prior Offer”).

While employed pursuant to this offer, your base salary will be $680,000 per
year, and you will continue to receive a car allowance equal to $16,000 per
year, which will be prorated for any partial years of employment and paid on a
regular basis consistent with the Company’s regular reimbursement practices.
During your employment, the Company will also continue to reimburse you for the
reasonable cost of income tax preparation on your behalf and reasonable expenses
incurred by you to maintain your green card.

In addition, you will continue to be eligible to participate in Cott’s USA
Benefit Program (the “Program”) available, from time to time, to other senior
executives of the Company. The Program currently includes health, disability and
life insurance benefits. To be clear, employee contributions are required for
the Program. You shall also continue to be entitled to participate in all other
benefit plans and programs made available to senior executives of the Company,
as such plans and programs change from time to time.

You are eligible to participate in the Company’s annual bonus plan at a target
amount of 75% of your base salary, based upon the achievement of specified
goals. The bonus year is the Company’s fiscal year. Your performance goals shall
be established annually and will be communicated to you promptly upon the
determination thereof by the Human Resources and Compensation Committee of the
Company. Please note that the bonus plan is entirely discretionary, and the
Company reserves in its absolute discretion the right to terminate or amend any
bonus plan or arrangement in effect from time to time.

You shall be entitled to participate in the long-term incentive plans and
programs (“LTIP”) as made available from time to time to senior executives of
the Company. You will receive a one-



--------------------------------------------------------------------------------

time incentive award valued at $1,010,000 in December 2018 during the regularly
scheduled LTIP grant cycle, which will be allocated as follows: 37.5% to
performance-based restricted share units, 25.0% to time-based restricted share
units, and 37.5% to stock options. The performance-based restricted share units
shall vest based upon the achievement of a specific, Company-determined level of
cumulative pre-tax income over the three-year period ending at the end of fiscal
year 2021. All of the time-based restricted share units and stock options shall
vest in three equal annual installments, commencing on the first anniversary of
the grant date. You shall not be eligible for any additional long-term incentive
awards. Outstanding awards made prior to the date hereof, along with the award
granted to you in December 2018, shall continue to vest in accordance with their
normal applicable vesting schedules.

Upon acceptance of this offer, you shall continue to be entitled to the benefits
of and be bound by the obligations under the Severance and Non-Competition Plan,
as amended (the “Severance and Non-Competition Plan”) as a “Level 1 Employee”;
provided that:

 

  •  

for the purposes of Section 3(a) of the Plan, in connection with an Involuntary
Termination in 2019, your Severance Amount shall be calculated based on your
target bonus, not your Average Bonus;

 

  •  

upon an Involuntary Termination, you shall be entitled to the Excise Tax Gross
up as provided in Section 6 of the Severance and Non-Competition Plan, as in
effect immediately prior to the effective date of the First Amendment to the
Cott Corporation Severance and Non-Competition Plan, dated as of August 1, 2018;
and

 

  •  

in the event the Company terminates your employment as Executive Chairman upon a
determination by the Company Board of Directors that there is no longer a
business need for the role of Executive Chairman or your employment as Executive
Chairman terminates naturally on the one-year anniversary of the Effective Date
(or such later date as may be agreed pursuant to the first paragraph of this
offer), such termination shall not be deemed an Involuntary Termination, and you
shall not be entitled to the Severance Amount or other severance payment
pursuant to the Severance and Non-Competition Plan (although the Company will
continue to pay you through the end of the above-referenced one-year term).

All capitalized terms used in the foregoing paragraph of this offer shall have
the meaning ascribed thereto in the Severance and Non-Competition Plan.

Upon acceptance of this offer, you acknowledge and agree that the Company has
the right to disclose confidential information regarding you, this offer or your
employment to any third party or publicly as required by law.

At the conclusion of the term of the Executive Chairman position (as it may be
extended as provided in the first paragraph of this letter), it is expected that
you will be appointed as the Non-Executive Chairman of the Company, subject to
your continued status as a director and the board’s discretion. The arrangements
for that further role will be determined closer to the time of that transition.



--------------------------------------------------------------------------------

Jerry, please indicate your acceptance of this offer by returning one signed
original of this offer letter.

Yours truly,

/s/ Stephen Halperin                        

Stephen Halperin

I accept this offer of continued employment and the terms identified herein. I
have had an opportunity to obtain independent legal advice in connection with
this offer and have either obtained such advice or hereby expressly waive the
opportunity.

 

/s/ Jerry Fowden                        8/1/2018 Jerry
Fowden                                 Date